Plaintiff in error, Pearl Smith, was *Page 303 
convicted on a charge of selling whisky to Asa Townsend, and, in pursuance of the verdict of a jury, was sentenced to pay a fine of $50 and to be confined in the county jail for 30 days.
The testimony of Asa Townsend is to the effect that on March 29, 1925, he purchased from the plaintiff in error one half pint of whisky, paying therefor $1.50. As a witness in her own behalf the plaintiff in error testified that she did not sell the whisky.
Upon the record in this case the sole question presented by the assignments of error is the sufficiency of the evidence to sustain a conviction. The testimony on the part of the state supports the allegation of the information. Upon the testimony of plaintiff in error the jury could have acquitted, but it was their province to decide the credibility and the weight to be given to the testimony of the witnesses.
Finding no material error in the record, the judgment is affirmed.
EDWARDS and DAVENPORT, JJ., concur.